DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 10/25/21.    
Claim(s) 1, 10 & 19 was/were amended.    
Claim(s) 1-20 is/are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,904,101 B2 [hereinafter as ‘101 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) *co-pending claim* as an exemplary claim, the ‘101 patent contains the subject matter claimed in the instant application.  As per claim(s) *instant claim*, both applications are claiming common subject matter, as follows:
A method comprising:
obtaining one or more model ...;
flattening, through a shim layer …; and
generating a priority-ordered listing of rules for each of the one or more models based on a flattened priority for each flat rule….
The claim(s) 1 of '101 patent contains every element of claim(s) 1 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re 
 “Claim(s) 1 of ‘101 is generic to the species of invention covered by claim(s) 1 of the instant application.  Thus, the generic invention is “anticipated” by the species of the patented invention.  Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)(holding that an earlier species disclosure in the prior art defeats any generic claim 4).  This court’s predecessor had held that, without a terminal disclaimer, the species claims preclude issuance of the generic application.  In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354.  According, absent a terminal disclaimer, claim(s) 1 were properly rejected under the doctrine of obviousness-type double patenting."(In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)
            
As per independent claim(s) 10 & 19, they are also directed to the same subject matter recited in claim 1 above.  Accordingly, they are rejected under the judicially created doctrine of obviousness-type double patenting.

As per dependent claim(s) 2-9, 11-18 & 20 they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Objections
Claim(s) 1, 10 & 19 is/are unclear to the examiner; what does it mean by stating “calculating a flattened priority for the flat rule”?  The Examiner is not entirely sure how the calculating a “flattened priority”?  Based on what factor? Unit, component or attribute?  Please clarify

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-16 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gude, U.S. Patent/Pub. No. 2017/0317928 A1 in view of Jung, U.S. Patent/Pub. No. 2015/0161672 A1, and further in view of Yang, U.S. Pub. No. 2002/0169625 A1.
As to claim 1, Gude teaches a method comprising: 
entry priority value (Gude, page 6, paragraph 57-60; i.e., [0057] As mentioned, in some embodiments the local controller ( or a centralized controller that generates flow entries for service rules) includes a priority allocation function that takes one or more sets of service rules for a logical network and assigns priorities to the service rules so that these priorities can be used for the flow entries that enable a managed forwarding element to implement the service rules); 
flattening, into a flattened listing of rules in a non-hierarchical form and organizing the rules in the non-hierarchical form (Gude, figure 4-9; page 4, paragraph 43; page 7, paragraph 71; i.e., (Gude, figure 4-9; page 4, paragraph 43; page 7, paragraph 71; i.e., [0043] To accommodate the structure of the flow-based MFEs of some embodiments, the priority allocator 220 flattens the received rule sections into a single list from a highest-priority service rule to a lowest-priority service rule.  The priority allocator 220 of some embodiments starts with the highest-priority rule section, and assigns those service rules the highest priorities (in the same order in which the service rules are ordered within the section), then proceeds to the next-highest-priority rule section and assigns those service rules the next highest priorities (again in the same order in which the service rules are ordered within the section), and so on through the lowest-priority rule section, with the lowest priority assigned to the lowest-priority service rule in the lowest-priority rule section; [0071] The right side of the figure illustrates the flattened list of rules 410 with priority values assigned by the priority allocator 400); 
Gude, figure 4-6; page 7, paragraph 69; i.e., [0069] the process iterates through the rules adding the inter-rule spacing value after each rule is assigned its priority value); and 
for each rule in the flattened listing of rules: 
identifying, from the listing of entries, corresponding one or more entries from which the rule was flattened (Gude, figure 4-6; page 7, paragraph 71; page 8, paragraph 75; i.e., [0071] The right side of the figure illustrates the flattened list of rules 410 with priority values assigned by the priority allocator 400; [0075] reassigning the priorities and generating new flow entries. When a rule is removed, the controller simply removes this rule from the flattened list of rules); 
combining the rule and each entry of the corresponding one or more entries from which the rule was flattened to generate a flat rule (Gude, figure 4-9; page 6, paragraph 64, 77-78; page 7, paragraph 72;  page 9, paragraph 88; i.e., [0072] where Q+ 1 is the number of rules from the third rule set to the (X-l)th rule set combined, minus the number of rule sets (X-3, the number of inter-section gaps used instead of inter-rule gaps). Thus, the first rule in this rule set (Rule X-1) is assigned a priority value of S+((N+M+Q)*Gl)+ ((X-l)*G2). The inter-rule gap value of Gl is added for each subsequent rule in this rule set 425, up until the Kth rule (Rule X-K) which has the lowest priority value of all of the rules 405, S+((N+M+Q+K)*Gl)+((X-l)*G2). Optimally, this value should be S priorities from the highest number (lowest possible priority value) in the available priority space; [0088] As shown in the first stage 805, the local controller 800 stores a flat list of service rules 825 for a logical network, which are divided into two rule sections. The local controller 800 would have already generated flow entries for these service rules and distributed the flow entries to the MFE that it manages. In this example, the service rules have seen some amount of change, and are thus not evenly distributed in priority space. As shown, the first rule section has three rules with priority values 21, 22, and 24, while the second rule section has five rules with priority value); 
calculating a flattened priority for the flat rule (Gude, figure 4-9; page 7, paragraph 72; page 8, paragraph 74; i.e., [0074] As in the previous figure, the right side of FIG. 5 illustrates the flattened list of rules 510 with priority values assigned by the priority allocator 500. The rest of the rules in the first section 515 follow the same pattern as in the previous example, with the values calculated by adding G 1 to the priority value for the previous rule); and 
generating a priority-ordered listing of rules for each of the one or more models based on a flattened priority for each flat rule (Gude, page 1, paragraph 5; page 4, paragraph 43; i.e., [0005] The sets of service rules as received are organized with priorities, from a highest-priority service rule set to a lowest-priority service rule set. In addition, within each service rule set, the service rules themselves are organized from a highest-priority service rule to a lowest-priority service rule. To accommodate the structure of the MFEs of some embodiments, the network controller flattens these rules into a single list from a highest-priority service rule to a lowest-priority service rule. The network controller of some embodiments starts with the highest-priority service rule set, and assigns those service rules the highest priorities (in the same order in which the service rules are ordered within the set), then proceeds to the next-highest-priority service rule set and assigns those service rules the next highest priorities the lowest-priority service rule set, with the lowest priority assigned to the lowest-priority service rule in the lowest priority service rule set). 
But Gude failed to teach the claim limitation wherein obtaining one or more models of network intents for one or more desired configurations of a network environment, wherein each model comprises a plurality of contracts between one or more providers and one or more consumers, and wherein each contract is associated with one or more entries; flattening, into a flattened listing of rules by deriving rules from entries in each contract; through the shim layer, over each entry of the one or more contracts; identifying, from the listing of entries, corresponding one or more entries associated with the contract; each entry of the corresponding one or more entries associated with the contract.
However, Jung teaches the limitation wherein obtaining one or more models of network intents for one or more desired configurations of a network environment, wherein each model comprises a plurality of contracts between one or more providers and one or more consumers, and wherein each contract is associated with one or more entries (Jung, page 2, paragraph 19; i.e., [0019] An end-user device 102 may communicate via a network 106 with one or more advertisement provider services 108(1), 108(2), . .. 108(j). The advertisement provider services 108(1)-108(;) are collectively referred to as advertisement provider service 108. The network 106 may be implemented as any type of communications network such as a local area network, a wide area network, a mesh network, and ad hoc network, a peer-to-peer network, the Internet, a cable network, a telephone network, and the like. Pre-existing advertisement agreements or contracts between application developer and the advertisement provider service 108 may determine the payment amounts and payment conditions for any advertising revenue provided to the application developer); each contract of the plurality of contracts; through the shim layer, over each entry of the one or more contracts (Jung, page 2, paragraph 19; page 6, paragraph 54; i.e., [0054] the advertisement clearance module 406 can thus act as a shim layer between a request for an advertisement and display of the requested advertisement; [0019] The advertisement provider services 108(1)-108(;) are collectively referred to as advertisement provider service 108. The network 106 may be implemented as any type of communications network such as a local area network, a wide area network, a mesh network, and ad hoc network, a peer-to-peer network, the Internet, a cable network, a telephone network, and the like. Pre-existing advertisement agreements or contracts between application developer and the advertisement provider service 108 may determine the payment amounts and payment conditions for any advertising revenue provided to the application developer); identifying, from the listing of entries, corresponding one or more entries associated with the contract; each entry of the corresponding one or more entries associated with the contract (Jung, page 2, paragraph 19; page 6, paragraph 54; i.e., [0054] the advertisement clearance module 406 can thus act as a shim layer between a request for an advertisement and display of the requested advertisement; [0019] The advertisement provider services 108(1)-108(;) are collectively referred to as advertisement provider service 108. The network 106 may be implemented as any type of communications network such as a local area network, a wide area network, a mesh network, and ad hoc network, a peer-to-peer network, the Internet, a cable network, a telephone network, and the like. Pre-existing advertisement agreements or contracts between application developer and the advertisement provider service 108 may determine the payment amounts and payment conditions for any advertising revenue provided to the application developer).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gude to substitute information between consumer and provider from Jung for flatting the rule from Gude to provider services for different consumer (Jung, page 1, paragraph 2).
However, Yang teaches the limitation wherein flattening, into a flattened listing of rules by deriving rules from entries in each contract (Yang, page 8, paragraph 68; i.e., [0068] Once the inquiry parameters and the additional information are extracted, the CMM 130 proceeds to determine (728) a licensing amount attributable to licensing the selected set of software under the customer's contract. 
In one embodiment, these profile parameter values are derived from the terms or rules of one or more contracts. Since the profile parameter values may differ from contract to contract, the quote for the same set of software with the same set of inquiry parameters may differ from contract to contract).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gude to substitute parameter value from Yang for inter-rule spacing value
As to claim 2, Gude-Jung-Yang teaches the method as recited in claim 1, wherein a corresponding entry priority value for at least a subset of the one or more entries is assigned by a network controller (Gude, figure 4-9; page 5, paragraph 47; i.e., [0047] Once the rule priority allocator 220 assigns priority values to the service rules, the other modules of the configuration data generator then generate configuration data for the MFE (e.g., flow entries, for a flow-based MFE). In the MFE of some embodiments, flow entries within a table ( or sub-table) have priorities, such that if a packet matches more than one flow entry in a stage, the MFE will execute the actions of the highest-priority matching flow entry on the packet. Some embodiments use a single stage of flow entries for the service rules (i.e., with one flow entry per service rule), while other embodiments use multiple stages of flow
entries). 
As to claim 3, Gude-Jung-Yang teaches the method as recited in claim 1, wherein a corresponding entry priority value for each of the one or more entries is defined based on a specificity of a rule in the network environment corresponding to each of the one or more entries (Gude, figure 4-9; page 5, paragraph 47; i.e., Gude, figure 4-9; page 5, paragraph 47; i.e., [0047] Once the rule priority allocator 220 assigns priority values to the service rules, the other modules of the configuration data generator then generate configuration data for the MFE (e.g., flow entries, for a flow-based MFE). In the MFE of some embodiments, flow entries within a table ( or sub-table) have priorities, such that if a packet matches more than one flow entry in a stage, the MFE will execute the actions of the highest-priority matching flow entry on the packet. Some embodiments use a single stage of flow entries for the service rules (i.e., with one flow entry per service rule), while other embodiments use multiple stages of flow entries). 
As to claim 4, Gude-Jung-Yang teaches the method as recited in claim 1.  But Gude-Yang failed to teach the claim limitation wherein at least one of the one or more models of network intents is obtained from hardware components operating within the network environment. 
However, Jung teaches the limitation wherein at least one of the one or more models of network intents is obtained from hardware components operating within the network environment (Jung, page 2, paragraph 19; i.e., [0019] The advertisement provider services 108(1)-108(;) are collectively referred to as advertisement provider service 108. The network 106 may be implemented as any type of communications network such as a local area network, a wide area network, a mesh network, and ad hoc network, a peer-to-peer network, the Internet, a cable network, a telephone network, and the like. Pre-existing advertisement agreements or contracts between application developer and the advertisement provider service 108 may determine the payment amounts and payment conditions for any advertising revenue provided to the application developer).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gude-Yang to substitute information between consumer and provider from Jung for flatting the rule from Gude to provider services for different consumer (Jung, page 1, paragraph 2).
As to claim 5, Gude-Jung-Yang teaches the method as recited in claim 1.  But Gude-Yang failed to teach the claim limitation wherein at least one of the one or more 
However, Jung teaches the limitation wherein at least one of the one or more models of network intents is obtained by projecting a logical model for a plurality of individual nodes in the network environment (Jung, page 2, paragraph 19; i.e., [0019] The advertisement provider services 108(1)-108(;) are collectively referred to as advertisement provider service 108. The network 106 may be implemented as any type of communications network such as a local area network, a wide area network, a mesh network, and ad hoc network, a peer-to-peer network, the Internet, a cable network, a telephone network, and the like. Pre-existing advertisement agreements or contracts between application developer and the advertisement provider service 108 may determine the payment amounts and payment conditions for any advertising revenue provided to the application developer).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gude-Yang to substitute information between consumer and provider from Jung for flatting the rule from Gude to provider services for different consumer (Jung, page 1, paragraph 2).
As to claim 6, Gude-Jung-Yang teaches the method as recited in claim 1.  But Gude-Yang failed to teach the claim limitation wherein the one or more models include a plurality of models of network intent in different hierarchical formats. 
However, Jung teaches the limitation wherein the one or more models include a plurality of models of network intent in different hierarchical formats (Jung, page 2, paragraph 19; i.e., [0019] The network 106 may be implemented as any type of communications network such as a local area network, a wide area network, a mesh network, and ad hoc network, a peer-to-peer network, the Internet, a cable network, a telephone network, and the like).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gude-Yang to substitute information between consumer and provider from Jung for flatting the rule from Gude to provider services for different consumer (Jung, page 1, paragraph 2).
As to claim 7, Gude-Jung-Yang teaches the method as recited in claim 6, wherein a same priority scale is applied in calculating flattened priorities for rules across the plurality of models of network intent (Gude, figure 4-9; page 7, paragraph 72; page 8, paragraph 74; i.e., [0074] As in the previous figure, the right side of FIG. 5 illustrates the flattened list of rules 510 with priority values assigned by the priority allocator 500. The rest of the rules in the first section 515 follow the same pattern as in the previous example, with the values calculated by adding G 1 to the priority value for the previous rule;). 

Claim(s) 10-16 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 1-7.  Therefore, claim(s) 10-16 is/are also rejected for similar reasons set forth in claim(s) 1-7.
Claim(s) 19 is/are directed to a non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 19 is/are also rejected for similar reasons set forth in claim(s) 1.


Claim(s) 8-9, 17-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gude, U.S. Patent/Pub. No. 2017/0317928 A1 in view of Jung, U.S. Patent/Pub. No. 2015/0161672 A1, and Yang, U.S. Pub. No. 2002/0169625 A1, and further in view of Rom, U.S. Pub. No. 2005/0193029 A1.
As to claim 8, Gude-Jung-Yang teaches the method as recited in claim 1, wherein each contract is flattened into the flattened listing of rules based on a corresponding hierarchical relationship. 
But Gude-Jung-Yang failed to teach the claim limitation wherein hierarchical relationship for each contract that is encoded by one or more filters.
However, Rom teaches the limitation wherein hierarchical relationship for each contract that is encoded by one or more filters (Rom, page 1, paragraph 10; page 2, paragraph 23; page 4, paragraph 56; i.e., [0010] In such a scenario, any benefits of price discounts, strategic sourcing, vendor contract compliance, vendor performance measurement, and other cost savings of ownership are lost. Furthermore, the accuracy of an enterprise's financial reporting and financial statements can be impaired by the miss-categorization of fixed assets, consumables, services, or other categories of information; [0023] User finds what is wanted, is able to compare (1) attributes, (2) vendor terms and conditions, (3) prices, (4) availability, (5) options, and (6) replacement parts, to verify contract terms and conditions as well as all other details related to the product or vendor, and to verify that the goals of a procuring organization are not compromised; [0056] Monitoring vendor/User directed contract compliance is provided. For example, the User inputs vendor contract rules related to pricing).
comparing the contract between consumers and suppliers from Rom for entries from Gude to catalog of products and their vendors for easy to retrieve information (Rom, page 2, paragraph 12).
As to claim 9, Gude-Jung-Yang-Rom teaches the method as recited in claim 8, wherein flattening the rule into the flat rule based on the filter object (Gude, figure 4-9; page 4, paragraph 43; page 7, paragraph 71; i.e., [0043] To accommodate the structure of the flow-based MFEs of some embodiments, the priority allocator 220 flattens the received rule sections into a single list from a highest-priority service rule to a lowest-priority service rule; [0071] The right side of the figure illustrates the flattened list of rules 410 with priority values assigned by the priority allocator 400). 
But Gude-Jung-Yang failed to teach the claim limitation wherein the filter ID points to a filter object for mapping the rule to one or more entries.
However, Rom teaches the limitation wherein the filter ID points to a filter object for mapping the rule to one or more entries (Rom, page 3, paragraph 46; page 4, paragraph 57; i.e., [0046] These User-defined capabilities include User-directed "smart fields", hierarchical relationships, User-directed global changes, real time User-adaptive pricing, collaborated and dynamic hot lists, User-defined marketplaces via punch-out access, User-directed contract compliance monitoring, global level pattern matching rules, exception reporting, User-selected composite data field creation and highlighted mandatory class attributes; [0057] converting them to a standard are captured as knowledge-based pattern matching rules that can be reused. Second, the function imposes standardization across multiple rich-content items that facilitates the comparison of cross matching items from multiple sources).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gude-Jung-Yang to substitute comparing the contract between consumers and suppliers from Rom for entries from Gude to catalog of products and their vendors for easy to retrieve information (Rom, page 2, paragraph 12).

Claim(s) 17-18 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 8-9.  Therefore, claim(s) 17-18 is/are also rejected for similar reasons set forth in claim(s) 8-9.
Claim(s) 20 is/are directed to a non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 9.  Therefore, claim(s) 20 is/are also rejected for similar reasons set forth in claim(s) 9.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
Listing of Relevant Arts
Kahn IV, U.S. Patent/Pub. No. US 20070027784 A1 discloses rules is derived for each Commerce Business Rule attribute.
Sandstrom, U.S. Patent/Pub. No. US 20080117808 A1 discloses rules for deriving values based on the contract definition parameter.
Starostin U.S. Pub. No. US 20090259591 A1 discloses derived policy from the input unified composite license.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449